NEWS RELEASE CPS Announces First Rated Securitization since 2008 IRVINE, California, September 27, 2010 (GlobeNewswire) – Consumer Portfolio Services, Inc. (Nasdaq: CPSS) (“CPS” or the “Company”) today announced the closing of its first rated term securitization in over two years. The transaction is CPS's first senior subordinate securitization since 1993. In the transaction, qualified institutional buyers purchased $85,352,000 of investment grade notes backed by automobile receivables purchased by CPS and its subsidiary, The Finance Company, primarily in 2008. These receivables were originally financed in September 2008 through CPS's non-consolidated subsidiary, Auto Loan Trust, in which an institutional investor purchased 95% of the issued notes and the Company retained the remaining 5%. Auto Loan Trust was terminated with this transaction. The sold notes, issued by CPS Auto Receivables Trust 2010-A, consist of two classes. Ratings of the notes were provided by Standard & Poor’s and were based on the structure of the transaction, the historical performance of similar receivables and CPS’s experience as a servicer. Note Class Amount Interest Rate Average Life Price
